Exhibit 10.1

FIFTH AMENDMENT TO OFFICE LEASE

THIS FIFTH AMENDMENT TO OFFICE LEASE (this “Amendment”) is made and entered into
as of the 29th day of May, 2018, by and between TEMPUS ONE COLLEGE PARK LLC
(“Landlord”), as successor in interest to ZELLER MANAGEMENT CORPORATION, as
agent for Owner (“Original Landlord”), and ENDOCYTE, INC. (“Tenant”).

RECITALS

WHEREAS, on May 30, 2008, Original Landlord entered into a certain Office Lease
(the “Lease”) with Tenant for office space located in One College Park at 8910
Purdue Road, Indianapolis, Indiana 46268 (the “Building”), whereby Tenant agreed
to lease approximately 1,378 rentable square feet of office space known as Suite
725 and situated on the seventh floor of the Building (the “Original Premises”);

WHEREAS, on December 4, 2009, Original Landlord and Tenant entered into a
certain First Amendment to Office Lease (the “First Amendment”) for purposes of
extending the Expiration Date of the Lease to January 31, 2012, as well as
making other amendments, the terms of which are fully set forth therein and
hereby incorporated into this Amendment;

WHEREAS, on May 5, 2010, Original Landlord and Tenant entered into a certain
Second Amendment to Office Lease (the “Second Amendment”) for purposes of
relocating Tenant to office space consisting of approximately 4,397 rentable
square feet, known as Suite 250, and situated on the second floor of the
Building (the “Premises”), and extending the Expiration Date of the Lease to
November 30, 2015, as well as making other amendments, the terms of which are
fully set forth therein and hereby incorporated into this Amendment;

WHEREAS, on July 31, 2012, Original Landlord and Tenant entered into a certain
Third Amendment to Office Lease (the “Third Amendment”) for purposes of
expanding the Premises by an additional 3,225 rentable square feet, for a total
of approximately 7,622 rentable square feet, and extending the Expiration Date
of the Lease to February 28, 2018, as well as making other amendments, the terms
of which are fully set forth therein and hereby incorporated into this
Amendment;

WHEREAS, Landlord subsequently acquired title to the Building and succeeded to
the interest of the landlord under the Lease;

WHEREAS, on January 26, 2018, Landlord and Tenant entered into a certain Fourth
Amendment to Office Lease (the “Fourth Amendment”) for purposes of extending the
Expiration date of the Lease to February 28, 2019, as well as making other
amendments, the terms of which are fully set forth therein and hereby
incorporated into this Amendment;

WHEREAS, Tenant desires to extend the term of the Lease and expand the Premises
by leasing from Landlord an additional 1,413 rentable square feet of office
space known as Suite 640 and situated on the sixth floor of the Building as
outlined on Exhibit A attached hereto, for a total of approximately 9,035
rentable square feet;





--------------------------------------------------------------------------------

 



WHEREAS, Landlord is willing to extend the term of the Lease and expand the
Premises subject to the terms and conditions provided herein; and

WHEREAS, Landlord and Tenant now desire to amend the Lease to incorporate the
terms as hereinafter provided.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant hereby agree to further amend the Lease, as previously
amended by the First Amendment, Second Amendment, Third Amendment, and Fourth
Amendment, as follows:

1.Recitals and Definitions.  The Recitals set forth above are hereby
incorporated by reference.  Any capitalized term not otherwise defined herein
shall have the meaning ascribed to it in the Lease (including the First
Amendment, Second Amendment, Third Amendment, or Fourth Amendment, as
applicable).

2.Extension of Term.  Paragraph 2 of the Lease is hereby amended to provide for
an extended term (the “Fifth Extended Term”) commencing June 1, 2018 (the
“Commencement Date of Second Additional Space”) (even though the Expiration Date
under the Lease, prior to this Amendment, is February 28, 2019) and continuing
through May 31, 2021 (hereinafter the “Expiration Date”).

3.Base Rent.  Effective upon the Commencement Date of Second Additional Space,
subparagraph (a) of Paragraph 3 of the Lease shall be amended to provide for
Base Rent during the Fifth Extended Term as to the Second Additional Space (as
defined below) as follows:

 

 

 

Period

Rate/RSF

Monthly Base Rent

June 1, 2018 – Dec. 31, 2018

$19.25

$2,266.69

Jan. 1, 2019 – Dec. 31, 2019

$19.75

$2,325.56

Jan. 1, 2020 – Dec. 31, 2020

$20.25

$2,384.44

Jan. 1, 2021 – May 31, 2021

$20.75

$2,443.31

 

Subparagraph (a) of Paragraph 3 of the Lease is hereby further amended to
provide for Base Rent during the Fifth Extended Term (which replaces the Fourth
Extended Term of the Fourth Amendment with regard to the period of June 1, 2018
through February 28, 2019) as to the current Premises as follows:

 

 

 

Period

Rate/RSF

Monthly Base Rent

June 1, 2018 – Feb. 28, 2019

$21.00

$13,338.50

March 1, 2019 – Dec. 31, 2019

$19.75

$12,544.54

Jan. 1, 2020 – Dec. 31, 2020

$20.25

$12,862.13

Jan. 1, 2021 – May 31, 2021

$20.75

$13,179.71

 

4.Additional Space.  Landlord shall lease to Tenant and Tenant shall lease from
Landlord that portion of the Building consisting of approximately 1,413 rentable
square feet, as

 

 

4810-3714-4933

2

 

 

--------------------------------------------------------------------------------

 



shown and outlined on Exhibit A attached hereto (the  “Second Additional
Space”).  The Second Additional Space shall be leased for a term commencing on
the Commencement Date of Second Additional Space and expiring on the Expiration
Date (as amended by Paragraph 2 above).

5.Premises.  Effective upon the Commencement Date of Second Additional Space,
the term “Premises” as used and defined in the Lease shall be deemed to mean and
refer to, collectively, the current Premises and the Second Additional Space.

6.Rentable Area of Premises.  Effective upon the Commencement Date of Second
Additional Space, the rentable area of the Premises shall be approximately 9,035
rentable square feet.

7.Base Year.  Effective upon the Commencement Date of Second Additional Space,
the phrase “2010 calendar year” in subparagraph (ii) of Paragraph 3 of the Lease
(as amended) shall be deleted and replaced with “2018 calendar year.”

8.Tenant’s Proportionate Share.  Effective upon the Commencement Date of Second
Additional Space, the number “5.64%” in subparagraph (iv) of Paragraph 3 of the
Lease (as amended) shall be deleted and replaced with “6.69%.”

9.Improvements.  Landlord or its agents shall construct, at Tenant’s cost
(subject to the Tenant Improvements Allowance, as defined in Paragraph 11
below), certain improvements to the Second Additional Space and the current
Premises to be determined by Tenant and Landlord (the “Fifth Extended Term
Improvements”), in accordance with the terms of the Work Letter attached hereto
as Exhibit B.  As the Fifth Extended Term Improvements will be completed while
Tenant is in occupancy of the current Premises, Tenant acknowledges that
Landlord’s work on the Fifth Extended Term Improvements may be an annoyance and
disruptive.  Landlord and Tenant shall work cooperatively during the completion
of the Fifth Extended Term Improvements to minimize any disruption to (i)
Tenant’s enjoyment of the Premises or (ii) Landlord’s work schedule.

10.Possession of Second Additional Space.  Landlord shall use commercially
reasonable efforts to complete the Fifth Extended Term Improvements and deliver
possession of the Second Additional Space to Tenant on or before the
Commencement Date of Second Additional Space.  If the Second Additional Space is
ready for occupancy prior to the Commencement Date of Second Additional Space,
Landlord shall deliver possession of the Second Additional Space to Tenant at
such time, and Tenant may then occupy the Second Additional Space, subject to
all of the terms, conditions, and covenants of the Lease (as amended), but
Tenant’s Monthly Base Rent obligation for the period preceding the Commencement
Date of Second Additional Space shall remain as set forth in the
Lease.  Beginning two (2) weeks prior to the Commencement Date of Second
Additional Space, Tenant and Tenant’s agents shall have the right to enter the
Second Additional Space for purposes of installing Tenant’s furniture, fixtures,
and equipment in the Second Additional Space, subject to the terms of Paragraph
4 of the Work Letter attached hereto as Exhibit B.  If Landlord is unable to
tender possession of the Second Additional Space to Tenant on or before the
Commencement Date of Second Additional Space, the Commencement Date of Second
Additional Space shall be extended to the date that Landlord

 

 

4810-3714-4933

3

 

 

--------------------------------------------------------------------------------

 



delivers possession of the Second Additional Space to Tenant, except as
otherwise provided by Paragraph 3 of the Work Letter attached hereto as Exhibit
B, and the Expiration Date of the Lease shall be extended by the same number of
days as the Commencement Date of Second Additional Space is extended.  A delay
of the Commencement Date of Second Additional Space shall be in full settlement
of all claims that Tenant might otherwise have against Landlord by reason of the
Second Additional Space not being ready for occupancy by Tenant as of the
Commencement Date of Second Additional Space.  Tenant’s acceptance of possession
of the Second Additional Space upon Landlord’s tender thereof shall constitute
Tenant’s acknowledgment that the Second Additional Space is in good order and
satisfactory condition.

11.Allowances.  Landlord shall provide Tenant an allowance of Twelve Thousand
Seven Hundred Seventeen Dollars ($12,717.00) for the Second Additional Space,
and Thirty Thousand Four Hundred Eighty-Eight Dollars ($30,488.00) for the
current Premises (collectively, the “Tenant Improvements Allowance”), to apply
toward the Fifth Extended Term Improvements.  Notwithstanding the separate
amounts stated in the preceding sentence, Tenant may apply any portion of the
Tenant Improvements Allowance toward Fifth Extended Term Improvements for the
Second Additional Space, and may apply any portion of the Tenant Improvements
Allowance toward Fifth Extended Term Improvements for the current
Premises.  Except as otherwise provided below, the Tenant Improvements Allowance
is limited to Improvement Expenses (as defined below).  If any of the Tenant
Improvements Allowance remains after (i.e., is not required for) the Fifth
Extended Term Improvements, Landlord shall pay the Tenant Improvements Allowance
(to the extent not already used) to Tenant upon submission to Landlord of copies
of paid invoices, receipts, canceled checks, or other satisfactory proof of the
amounts paid by Tenant for such third-party expenses, together with a lien
waiver in form satisfactory to Landlord and executed by the third party (i.e.,
each contractor or supplier, as applicable).  As used herein, the term
“Improvement Expenses” means and includes (a) amounts paid by Tenant to third
parties (excluding Tenant’s employees) for labor, services, supplies, materials,
wiring and electrical, goods, and other work or items in connection with
improving the Premises and (b) the cost of all architectural and engineering
construction drawings and specifications required in connection with the Tenant
Finish Improvements, all work, labor, material, and equipment necessary to
construct the Tenant Finish Improvements in accordance with the approved
construction drawings and specifications from the "as is" condition of the
Premises (all such construction being hereinafter referred to as the "Work"),
and Landlord’s construction review and coordination fee equal to five percent
(5%) of the cost of the Work.  The Tenant Improvements Allowance must be used
(if at all), and the Tenant submissions required above must be received by
Landlord, within six (6) months after the Commencement Date of Second Additional
Space.

Tenant also may apply up to Two Thousand Eight Hundred Twenty-Six Dollars
($2,826.00) of the Second Additional Space portion of the Tenant Improvements
Allowance toward Tenant’s moving and relocation expenses as a relocation
allowance (the “Relocation Allowance”).  The Relocation Allowance is limited to
reimbursing Tenant for its actual payments to third parties for Moving and
Relocation Expenses (as defined below), including all costs related to
information technology, wiring, and electrical.  Landlord shall pay the
Relocation Allowance to Tenant upon submission to Landlord of copies of paid
invoices, receipts, canceled checks, or other satisfactory proof of the amounts
paid by Tenant for such third-party expenses.  As used herein,

 

 

4810-3714-4933

4

 

 

--------------------------------------------------------------------------------

 



the term “Moving and Relocation Expenses” means and includes amounts paid by
Tenant to third parties (excluding Tenant’s employees) for labor, services,
supplies, materials, goods, and other work or items in connection with moving
Tenant’s furniture, equipment, or supplies from their current location and
relocating them to the Second Additional Space, including but not limited to the
following: the physical move (including the cost involved in tearing down any
existing furniture and setting up at a new location); purchase of reasonable
supplies of new business cards, corporate stationery, and checks; relocation or
purchase and installation of phone system and hardware; relocation and
installation of PC’s and/or servers; purchase and installation of security
and/or alarm system; wiring and cable for equipment in the Second Additional
Space; change of address with post office, change of address notification to
clients, communication of new address and move-related instructions to all
vendors and service providers; and notifying vendors to relocate copiers
(including cost to relocate), coffee machines, vending machines, etc.  Moving
and Relocation Expenses does not include the purchase price or any other costs
associated with the acquisition, shipping, delivery, or setup of any new
furniture, furnishings, fixtures, partitions, equipment (other than any new
phone system and hardware, as provided above), permanent file storage cabinets
or systems, computers, servers, printers, or related hardware or software,
decorations, lamps, or light fixtures, or other personal property of any kind;
temporary or permanent storage costs; or costs of disposal or moving of any
items to any location other than the Premises unless items are moved to
temporary storage as a result of the Premises not being ready for occupation and
Tenant was required to vacate its current offices.

12.Right of First Offer.  Provided the Lease is in full force and effect and no
event of default shall exist under the Lease at the time, Tenant shall have a
right of first offer (the “Right of First Offer”) to lease the space on the
sixth floor of the Building (the “ROFO Space”) as such space becomes available
for rent.  Such Right of First Offer shall be subject to and subordinate to all
options and rights of other existing tenants of the Building, including but not
limited to renewal and expansion options and rights.  Before Landlord markets
any portion of the ROFO Space to any party other than the then-current occupant,
if any, or those having a prior right, Landlord shall notify Tenant of the
availability and description of the ROFO Space and the basic terms under which
Landlord is going to market the ROFO Space.  Within five (5) business days after
such notice, time being of the essence, Tenant shall give Landlord written
notice that it either does or does not wish to enter into a lease with Landlord
for the ROFO Space on the terms presented by Landlord to Tenant.  In the event
that Tenant’s notice provides that it does not wish to enter into a lease for
the ROFO Space on the terms presented by Landlord to Tenant, or if Tenant fails
to give Landlord the notice of its desires respecting the ROFO Space within the
above-stated five (5) business day period, then Landlord shall be entitled to
proceed to market and/or lease the ROFO Space to a third party free and clear of
Tenant’s Right of First Offer and such right shall be deemed forever terminated
with respect to the ROFO Space described in the notice from Landlord.  In the
event that Tenant gives Landlord a notice as required above that Tenant wishes
to lease the ROFO Space from Landlord, then Tenant shall have fifteen (15)
business days from the date of Tenant’s notice within which to sign a mutually
acceptable new lease covering the ROFO Space or to amend this Lease in a
mutually acceptable manner by adding the ROFO Space.  In the event Tenant fails
to sign such a lease or amendment to this Lease within said fifteen (15)
business day period, time being of the essence, then Landlord shall be entitled
to proceed to market and/or lease the ROFO Space to a third party free and clear
of such right and such right shall be deemed forever terminated

 

 

4810-3714-4933

5

 

 

--------------------------------------------------------------------------------

 



with respect to the ROFO Space described in the notice from Landlord.  Tenant
shall accept the ROFO Space in its “as is” condition, unless otherwise specified
in Landlord’s notice.

The Right of First Offer granted herein shall be personal to Tenant and shall
not be utilized by any assignee or sublessee approved and/or permitted under
Paragraph 16 of the Lease.

13.Brokerage Commissions.  Each party represents and warrants to the other that
it has dealt with no broker, finder, or other person with respect to this
Amendment other than Colliers International and Jones Lang LaSalle Brokerage,
Inc. (the “Brokers”). Landlord shall pay any commission becoming due and payable
to the Brokers by separate agreement.  Landlord and Tenant each agree to
indemnify and hold harmless one another against any loss, liability, damage,
cost, expense, or claim incurred by reason of any other brokerage commission
alleged to be payable because of any act, omission, or statement of the
indemnifying party. Such indemnity obligation shall be deemed to include the
payment of reasonable attorneys’ fees and court costs incurred in defending any
such claim.

14.Binding Effect.  Except as amended hereby, all terms and conditions of the
Lease are ratified and confirmed and shall remain unmodified and in full force
and effect.  In the event of any inconsistency between the provisions of this
Amendment and the Lease, the terms and provisions of this Amendment shall govern
and control.  This Amendment shall be binding upon and inure to the benefit of
Landlord, Tenant, and their respective successors and permitted assigns.

15.Submission.  Submission of this Amendment by Landlord to Tenant for
examination and/or execution shall not in any manner bind Landlord or Tenant and
no obligations on Landlord or Tenant shall arise under this Amendment unless and
until this Amendment is fully executed by both Landlord and Tenant.

16.Execution.  This Amendment may be executed in multiple counterparts, each of
which shall constitute an original, but all of which, when taken together, shall
constitute but one agreement.  This Amendment may be executed and delivered by
facsimile or e-mail, with each signature being deemed completed upon its
delivery by original copy, facsimile, or e-mail to the other party or the other
party’s counsel, such that facsimile or digital signatures so delivered shall be
deemed originals.



 

 

4810-3714-4933

6

 

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Amendment is executed by the parties effective as of
the date first above written.

 

 

 

 

 

 

 

TENANT:

 

LANDLORD:

 

 

 

 

 

 

ENDOCYTE, INC

 

TEMPUS ONE COLLEGE PARK LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mike Sherman

 

By:

/s/ R Mark Saviers

Printed:

Mike Sherman

 

 

Mark Saviers

Title:

President & CEO

 

 

Authorized Representative

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

4810-3714-4933

7

 

 

--------------------------------------------------------------------------------

 



EXHIBIT A

 

Second Additional Space

 

Picture 1 [ecyt20180630ex101332368001.jpg]



 

 

4810-3714-4933

8

 

 

--------------------------------------------------------------------------------

 



EXHIBIT B

 

Work Letter

 

(Allowance)

 

The terms used herein shall have the meanings ascribed to them in the Lease (as
amended), unless otherwise stated herein.  Landlord and Tenant agree that their
respective rights and obligations in reference to the construction of the Fifth
Extended Term Improvements shall be as follows:

1.           Construction Documents.

A.        Drawings and Specifications.  Landlord and Tenant shall agree to
schematic drawings and specifications for construction of the Fifth Extended
Term Improvements in accordance with the procedure set forth in this Work
Letter.  Construction drawings and specifications for the Fifth Extended Term
Improvements shall be prepared by Landlord's architect based on the drawings and
specifications to be agreed upon by Landlord and Tenant.

B.        Tenant Approval.  Upon completion of the construction drawings and
specifications, Tenant shall be allowed three (3) working days after receipt
thereof in which to review and approve or object to the construction drawings
and specifications and to advise Landlord of such approval or
objections.  Landlord shall be permitted five (5) working days thereafter in
which to make, agree to make or reject any change requested by Tenant.

C.        Building Standard Construction.  Landlord has designated the type and
quantities of materials to be used in the construction of the Fifth Extended
Term Improvements (hereinafter referred to as "Building Standard
Construction").  Unless otherwise specified on the construction drawings and
specifications, Building Standard Construction shall be utilized for the Fifth
Extended Term Improvements.  Landlord shall have the right to designate, and
from time to time to change, the materials, fixtures, colors and other items
that are Building Standard Construction, provided that such changes are of equal
or superior quality.

2.           Improvement Price.  The "Improvement Price" for the Fifth Extended
Term Improvements shall be calculated and paid as follows:

A.        The Improvement Price shall include the cost of all architectural and
engineering construction drawings and specifications required in connection with
the Fifth Extended Term Improvements, all work, labor, material and equipment
necessary to construct the Fifth Extended Term Improvements in accordance with
the approved construction drawings and specifications from the "as is" condition
of the Second Additional Space (all such construction being hereinafter referred
to as the "Work") and Landlord's construction review and coordination fee equal
to five percent (5%) of the cost of the Work. 

B.        Landlord will pay the Improvement Price to the extent that it does not
exceed the then-unused portion of the Tenant Improvements Allowance (said amount
hereinafter referred to as “Landlord’s Contribution”).  If the Improvement Price
shall exceed Landlord’s Contribution, Tenant shall pay Landlord the difference
as set forth herein.  Once Landlord has completed the Work, any additional
tenant finish improvements shall be at Tenant's sole cost and expense.

C.        To the extent the cost of the Work exceeds Landlord’s Contribution,
such Work shall be performed at Tenant’s sole cost and expense.  The amount of
the cost and expense in excess of Landlord’s Contribution shall be agreed to by
Landlord and Tenant prior to commencement of construction of the Fifth Extended
Term Improvements.  Tenant shall pay one-half of such excess to Landlord prior
to commencement of construction and shall pay the remaining one-half of such
excess to Landlord upon completion of construction.  Tenant shall be allowed
five (5) working days to review and approve Landlord’s statement of Improvement
Price after receipt thereof and to make payment in accordance with this
paragraph.

D.        Landlord shall have no obligation for the cost of improvements,
finishes, or additional Work not included in the approved construction drawings
and specifications (hereinafter referred to as "Additional Work").  Additional
Work shall be performed at Tenant's sole cost and expense.   Tenant shall
immediately post a deposit with the Landlord for the amount of the Additional
Work or any change orders, which from

 

 

4810-3714-4933

9

 

 

--------------------------------------------------------------------------------

 



time to time, are approved by Landlord.  The Additional Work shall not be
performed until Landlord’s receipt of such deposit.  The deposit amount will be
reconciled with the actual amount of the Additional Work and change orders upon
Tenant’s acceptance of the Fifth Extended Term Improvements and final completion
of any punchlist items. Drawings and specifications, contractors, suppliers and
vendors for any Additional Work shall be subject to Landlord's approval, which
shall not be unreasonably withheld.  Any delay in completion of Additional Work
performed by Tenant shall not delay commencement of the Term of the Lease or
limit the obligations of Tenant as set forth herein.

E.        Failure by Tenant to timely pay any amounts due hereunder shall be a
default under Paragraph 19(a)(i) of the Lease and failure by Tenant to perform
any of its other obligations hereunder shall be a default under Paragraph
19(a)(ii) of the Lease, entitling Landlord to all of its remedies under the
Lease as well as all remedies otherwise available to Landlord, including, at
Landlord's option, the right to withhold delivering possession of the Second
Additional Space until such amounts have been paid in full.

3.           Completion of the Work; Commencement Date.  Landlord shall endeavor
to substantially complete the Work on or before the Commencement Date of Second
Additional Space.  Notwithstanding the Commencement Date of Second Additional
Space provided in the Fifth Amendment, the Commencement Date of Second
Additional Space shall be deferred until Landlord has substantially completed
the Work, provided, however, that if Landlord is delayed in substantially
completing the Work as a result of (a) Tenant's failure to provide timely
approvals in accordance with this Work Letter; (b) Tenant's request for changes
to the Work as included in the approved construction drawings and
specifications; (c) Tenant's requests for materials, finishes or installations
other than Building Standard Construction; (d) performance of Additional Work in
the Second Additional Space by Tenant or its contractors, suppliers, employees
or agents; (e) any other act or omission of Tenant; (all of which shall be
deemed to be delays caused by Tenant), then the Commencement Date of Second
Additional Space shall be deferred only until the date on which Landlord would
have substantially completed the performance of the Work but for such
delays.  Deferral of the Commencement Date of Second Additional Space shall be
in full settlement of all claims that Tenant might otherwise have against
Landlord by reason of the Second Additional Space not being ready for occupancy
by Tenant as of the Commencement Date of Second Additional Space provided in the
Fifth Amendment, and such delay shall not entitle Tenant to rescind or terminate
the Lease or the Fifth Amendment.

4.           Entry by Tenant Prior to Commencement Date of Second Additional
Space.  Landlord, subject to the following terms and conditions, and in
Landlord's sole discretion and upon request by Tenant, may grant to Tenant and
Tenant's agents a license to enter the Second Additional Space prior to the
Commencement Date of Second Additional Space in order that Tenant may do other
work required by Tenant to make the Premises ready for Tenant's use and
occupancy.

A.        Tenant shall give Landlord not less than five (5) days' prior written
notice of the request to have such early access to the Second Additional Space,
which notice must contain or be accompanied by: (i) a description and schedule
for the work to be performed by those persons and entities for whom and which
such early access is being requested; (ii) the names and addresses of all
contractors, subcontractors and material suppliers for whom and which such
access is being requested; (iii) the approximate number of individuals, itemized
by trade, who shall be present in the Second Additional Space; (iv) copies of
all contracts pertaining to the performance of the work for which such early
access is being requested; (v) copies of all plans and specifications pertaining
to the work for which such access is being requested; (vi) copies of all
licenses and permits required in connection with the performance of the work for
which such access is being requested; (vii) certificates of insurance and
instruments of indemnification against all claims, costs, expenses, damages,
suits, fines, penalties, actions, causes of action and liabilities which may
arise in connection with such work; and (viii) assurances of the availability of
funds sufficient to pay for all such work, if such assurances are requested by
Landlord.  Each of the foregoing shall be subject to Landlord's approval, which
approval shall not be arbitrarily withheld.

B.        Early access to the Second Additional Space is subject to scheduling
by Landlord.

C.        Tenant's employees, agents, contractors, workers, suppliers, and
invitees must work in harmony and not interfere with Landlord and Landlord's
agents in completion of the Work and any additional work in the Second
Additional Space, Landlord's work in other premises and in common areas of the
Building or the general operation of the Building.  If at any time such entry
shall cause or threaten to cause disharmony or

 

 

4810-3714-4933

10

 

 

--------------------------------------------------------------------------------

 



interference, including labor disharmony, Landlord may withdraw its license upon
twenty-four (24) hours prior written notice to Tenant.

D.        Tenant agrees that any early entry into the Second Additional Space
shall be at Tenant's own risk and Landlord shall not be liable for any injury to
persons or damage to property of Tenant, or to Tenant's employees, licensees or
invitees, from any cause whatsoever occurring upon or about the Second
Additional Space, and Tenant shall indemnify and save Landlord harmless from any
and all liability and claims arising out of or connected with any such injury or
damage.

E.        Tenant shall be liable to Landlord for any damage to the Second
Additional Space or any portion of the Work caused by Tenant or any of Tenant's
employees, agents, contractors, workers, suppliers or invitees.

5.           Landlord's Entry After Commencement Date of Second Additional
Space.  Landlord may enter the Second Additional Space at any time after
delivering possession to Tenant, upon prior notice to Tenant at mutually
acceptable times to complete unfinished details of the Work and such entry by
Landlord, its agents, servants, employees, or contractors for such purposes
shall not constitute an actual or constructive eviction, in whole or in part, or
entitle Tenant to any abatement or diminution of Rent, or relieve Tenant from
any obligation under this Lease, or impose any liability upon Landlord or its
agents; provided, however, Landlord shall not unreasonably interfere with
Tenant's business and to the extent that any such work will interfere with
Tenant's business, such work will be completed after business hours.

6.           Guaranty.  Landlord hereby guarantees that the Fifth Extended Term
Improvements will be free of material defects for a period of one (1) year after
delivery of possession of the Second Additional Space to Tenant, which guaranty
period shall be in addition to and concurrent with the period of any applicable
special guaranty required by any applicable construction documents relating to
the Work.  Landlord's guaranty set forth above shall not deprive Tenant of any
action, right, or remedy otherwise available to it for breach of any of the
provisions of this Work Letter and the periods referred to above shall not be
construed as a limitation on the time in which Tenant may pursue such other
action, right or remedy.

7.           Landlord's Property.  All work and materials furnished are
Landlord's property and will be considered part of the Building, subject to
Tenant's rights to use the same under the Lease.

8.           Binding Agreement.  This Agreement is binding upon and inures to
the benefit of Landlord and Tenant, and their respective heirs, personal
representatives, successors and assigns.

 

[The remainder of this page is intentionally left blank; signature page
follows.]

 

 



 

 

4810-3714-4933

11

 

 

--------------------------------------------------------------------------------

 



 

 

 

 

LANDLORD:

 

 

 

 

TEMPUS ONE COLLEGE PARK LLC

 

 

 

 

By:

/s/ R Mark Saviers

 

 

Mark Saviers

 

 

Authorized Representative

 

 

 

TENANT:

 

 

 

 

 

 

ENDOCYTE, INC.

 

 

 

 

 

By:

/s/ Mike Sherman

 

 

 

 

 

 

Printed:

Mike Sherman

 

 

 

 

 

 

Title:

President & CEO

 

 

 

 

 

 

Dated:

May 29, 2018

 

 

 



 

 

4810-3714-4933

12

 

 

--------------------------------------------------------------------------------